DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 6 are objected to because of the following informalities: claim 5 “the terminal end the first head” should read “of the first head”, and “the engagement means at the rack” should read “the corresponding engagement means”; claim 6 “of claim 1 operatively” should read “of claim 1, operatively”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: engagement means and corresponding engagement means in claims 1-4, 6-14.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: pivot means in claims 1-14, engagement means in claim 5.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Dependent claims inherit the deficiencies of parent claims.
Claim 1 recite(s) “a handle portion”, “a jaw portion”, “an intermediate portion". This/these recitation(s) render the claim indefinite as it is unclear if these are the same as or different than the first recitations as the same. In the interest of compact prosecution Examiner will interpret these recitations to be second versions on the second head member.
Claim 1 recite(s) “the handle portion having an elongated end”. This/these recitation(s) render the claim indefinite as it unclear which handle portion is being referenced to. 
Claim 1 recite(s) “generally arcuate translating rack”. This/these recitation(s) render the claim indefinite as it is unclear what the meets and bounds of “generally arcuate” are due to the subjective term “generally”.
Claim 1 recite(s) “the skinfold”. There is insufficient antecedent basis for this/these limitation(s) within the claim.
Claim 12 recite(s) “a skinfold”. This/these recitation(s) render the claim indefinite as it unclear if this is the same as or different than the recitation of the same in claim 1 from which claim 12 depends.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites only printed matter that has no functional or structural relationship. As it has not functional or structural relationship it is owed no patentable weight and by extension of this fails to further limit claim 8 from which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gubich (US 5,242,453) in view of Breiner (US 2019/0105045 A1).
In regards to claim 1:
Gubich teaches, a device for pinching a user's skin comprising(Fig. 4 element 11): a first head member including a handle portion, a jaw portion, and an intermediate portion therebetween (see annotated Fig. 1 below), a second head member including a handle portion, a jaw portion, and an intermediate portion therebetween (see annotated Fig. 1 below), and pivot means on the intermediate portions permitting the jaw portions to converge on the skinfold and grasp the skinfold in response to initial movement of the handle portions toward each other (see annotated Fig. 1 below, pivot means considered to permit the jaw portion to converge in response to initial movement of the handle portions towards each other as it is a spring that will attempt to close the jaws after the handles move towards each other to open such that the pivot means will then permit and facilitate closure of the jaws upon the skinfold. See Fig .4).

    PNG
    media_image1.png
    325
    594
    media_image1.png
    Greyscale

Gubich does not appear to explicitly teach the engagement means as claimed. Breiner teaches, the handle portion having a terminal end with an engagement means (See annotated Fig. 1 below); the handle portion having an elongated end with a generally arcuate translating rack with a corresponding engagement means (See annotated Fig. 1 below).

    PNG
    media_image2.png
    277
    586
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the handle portions taught by Gubich to include the engagement and corresponding engagement means taught by Breiner. This would have been motivated by making it easier for users to operate the clamping device. The engagement means would make it easier for users with weaker grip strength to open the clamp and maintain it in an open position while they position the clamp over the skinfold, then release the engagement means after the clamp is in proper position to apply a clamping force to the skinfold.
In regards to claim 5:
The device of claim 1, taught by Gubich in view of Breiner as described in parent claim rejection above.
Breiner teaches, wherein the engagement means at the terminal end the first head member is a plurality of teeth and the engagement means at the rack on the second head member are corresponding teeth (Fig. 1 teeth of element 128).
See claim 1 above for combination and motivation to combine.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gubich (US 5,242,453) in view of Breiner (US 2019/0105045 A1), further in view of Waterman et al. (US 5,604,429).
In regards to claims 2-4:
Gubich does not appear to explicitly teach the pads as claimed. Waterman teaches, C2 wherein each of the jaw portions include pads (Fig. 4 elements 300), C3 wherein the pads are removably attached to the jaw portions (Col 1:50-55 “the skin-contacting pads are removable and exchangeable”), C4 wherein the pads are rotationally attached to the jaw (Fig. 4 elements 310 and 126. Considered rotationally attached to the jaw as the pads can be rotated about the axes of elements 126 to adapt the desired clamping angle at least slightly off from vertically aligned due to the circular attachment orifice 310. Col 5”10-20 “However, as best seen in FIG. 5, corners 118 compressively deform contacting segments of aperture 330 as distal segment 126 is tightly inserted, providing an attachment which resists removal and rotation when in use.”(emphasis added). Examiner notes Waterman does not teach the pads as being able to rotate during use merely that they are capable of being rotated during attachment and before “in use” state and therefore considered rotationally attached). 
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filling, to modify the jaws taught by Gubich to include the pads taught by Waterman. This would have been motivated by Waterman (Col 1:45-50 “which retain skin therebetween and outside the target area while spreading the clamping forces over a relatively large contact area of the skin so there is little if any patient discomfort.”).
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gubich (US 5,242,453) in view of Breiner (US 2019/0105045 A1), further in view of Snakeclamp (Snakeclamp.com, See attached copy of wayback machine).
In regards to claim 6 and 7:
Gubich does not appear to explicitly teach the flexible gooseneck as claimed. Snakeclamp teaches, C6 operatively connected to a flexible gooseneck arm (See annotated fig. below) C7 wherein the flexible gooseneck arm is operatively connected to a clip (See annotated fig. below).

    PNG
    media_image3.png
    332
    1064
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the clamp taught by Gubich to include the flexible gooseneck arm and mounting clamp taught by Snakeclamp. This would have been motivated improving the user ease of use of the device. As Gubich teaches using the clamp for performing an in injection on the forearm the user is already restricted to only one hand to perform the clamping and subsequent injection steps. Therefore, providing the gooseneck and mounting clamp taught by Snakeclamp would affix the clamp in position after clamping the skinfold thus preventing undue motion of the clamp when user performs the injection with the other hand. 
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gubich (US 5,242,453) in view of Breiner (US 2019/0105045 A1), further in view of Waterman et al. (US 5,604,429), Snakeclamp (Snakeclamp.com, See attached copy of wayback machine), and Walgreens (Insulin Travel Case, See attached copy of wayback machine).
In regards to claim 8:
Gubich in view of Breiner teaches (a) the device of claim 1 (see claim 1 rejection above).
Gubich does not appear to explicitly teaches the pads as claimed. Waterman teaches, (b) a pair of pads for placement on the jaw portions (Fig. 4 elements 300). 
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filling, to modify the jaws taught by Gubich to include the pads taught by Waterman. This would have been motivated by Waterman (Col 1:45-50 “which retain skin therebetween and outside the target area while spreading the clamping forces over a relatively large contact area of the skin so there is little if any patient discomfort.”).
Gubich does not appear to explicitly teaches the gooseneck and clip as claimed. Snakeclamp teaches, (c) a flexible gooseneck arm; (d) a clip (See annotated Fig. from Snakeclamp below). 

    PNG
    media_image3.png
    332
    1064
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the clamp taught by Gubich to include the flexible gooseneck arm and mounting clamp taught by Snakeclamp. This would have been motivated improving the user ease of use of the device. As Gubich teaches using the clamp for performing an in injection on the forearm the user is already restricted to only one hand to perform the clamping and subsequent injection steps. Therefore, providing the gooseneck and mounting clamp taught by Snakeclamp would affix the clamp in position after clamping the skinfold thus preventing undue motion of the clamp when user performs the injection with the other hand.
Gubich does not appear to explicitly teach the kit and container as claimed. Walgreens teaches, A kit for preparing skin for self-injection comprising: (“At Walgreens, we can help you continue your diabetic care routine wherever your day takes you with a selection of insulin travel cases”) and (e) a container for housing items (a)-(d) (“special travel cases for the medication and syringes”(emphasis added)).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to include the clamping device taught by Gubich in view of Breiner, the pads attachable to the clamps jaws taught by Waterman, and the gooseneck and clip taught by Snakeclamp, in the container kit taught by Walgreens. This would have been motivated by improving the portability of the injection clamping device taught by Gubich.
In regards to claim 9:
Walgreens teaches, wherein the container is a box (“special travel cases” one of ordinary skill in the art would consider a generic recitation of a box to be included within the scope of a travel case. Examiner notes the limitation as currently written lacks structural limitations upon the box, or criticality of the box as anything more than a generic recitation of storage vessel).
See claim 8 above for combination and motivation to combine.
It is further considered an obvious matter of design choice to merely pick a box as a storage vessel. As merely picking a box from known alternative storage vessels is considered to be within the level of ordinary skill in the art. See MPEP 2144.
In regards to claim 10:
Walgreens teaches, wherein the container is a bag (“special travel cases” one of ordinary skill in the art would consider a box to be included within the scope of a travel case. Examiner notes the limitation as currently written lacks structural limitations upon the bag, or criticality of the bag as anything more than a generic recitation of a storage vessel).
See claim 8 for combination and motivation to combine.
It is further considered an obvious matter of design choice to merely pick a bag as a storage vessel. As merely picking a bag from known alternative storage vessels is considered to be within the level of ordinary skill in the art. See MPEP 2144.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Propp (US 2007/0112376 A1) in view of Robarts et al. (GB 2465615 A1). 
In regards to claim 1:
Propp teaches, a device for pinching a user's skin comprising (Fig. 1 element 10): a first head member including a handle portion, a jaw portion, and an intermediate portion therebetween, the handle portion having a terminal end with an engagement means (See annotated Fig. 1 below); a second head member including a handle portion, a jaw portion, and an intermediate portion therebetween (see annotated Fig. 1 below), the handle portion having an elongated end with a corresponding engagement means (see annotated Fig. 1 below), and pivot means on the intermediate portions permitting the jaw portions to converge on the skinfold and grasp the skinfold in response to initial movement of the handle portions toward each other (see annotated Fig. 1 below. Considered fully capable of permitting the jaws to converge on and grasp a skinfold).

    PNG
    media_image4.png
    484
    836
    media_image4.png
    Greyscale

Propp does not appear to explicitly teach an arcuate shaped translating rack as claimed. Robarts teaches, an elongated end with a generally arcuate translating rack (Fig. 1 element 10. Page 7 lines 10-15 “The user-actuated members are equipped with a locking mechanism which in this embodiment is a ratchet 10.”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the engagement means taught by Propp to include the arcuate translating rack shape taught by Robarts. This would have been motivated by increasing the jaw angle that could be held and making it easier for the user to release the hold.
Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Propp (US 2007/0112376 A1) in view of Robarts et al. (GB 2465615 A1), further in view of Gubich (US 5,242,453).
In regards to claim 12:
A method for preparing a fold of skin of a user for self-injection comprising: placing the device of claim 1 (see claim 1 rejection above Propp in view of Robarts) wherein in the open position, the terminal end of the first head member is disengaged with the rack of the second head member, thus creating a space between the jaw portions that is large enough to engulf the area of skin that requires pinching; (Fig. 1 space between jaws in the open position and engagement means are disengaged) squeezing, using a hand of the user, the handle portion of the first head member towards the handle portion of the second head member, wherein the engagement means on the terminal end of the handle portion of the first head member lock into position with the corresponding engagement means on the translating rack of the handle portion of the second head member; (Fig. 5 clamping tube after being squeeze by hand as claimed. First and second engagement means locked as claimed. Considered usable on skinfold due to Para. 29 “The gap 26 between the inner surfaces 28, 30 of the working portions 16, 22, however, assures that the clamp does not deform, crush, or cut the tubing wall when in the closed position. The gap 26 in the working portions 16, 22 is specifically designed so that sufficient pressure is exerted on the tubing wall in the closed position to seal the tubing shut. At the same time, the gap 26 prevents the working portions 16, 22 from exerting too much pressure on the tubing wall so as to prevent damage to the tubing.”).
Propp does not appear to explicitly teach using the clamping device for a skinfold as claimed. Gubich teaches, in an open position over the user's fold of skin and creating a skinfold (Col 7:30-40 “the handles 27 and 29 will be usually manipulated between the thumb and the forefinger of the user to open the clip device by applying pressure to the upper portions 23 and 25 of the arms 13 and 15. The jaws 33 and 35 are then applied to the portion of the body into which it is wished to make the injection. After the device is pressed against the body, the pressure of the thumb and forefinger is relieved from the device so the spring clip extensions 19 and 21 can forcefully bias the two jaw members 33 and 35 towards each other.”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the method of use taught by Propp, to include placing the device in the open position over a skinfold and clamp the skinfold as taught by Gubich.  This would have been motivated by Gubich (Col 4:10-13 “It is a further object of the invention to provide a skin puckering or gathering device that will allow the patient to provide his own injection using only one hand.”).
In regards to claim 13:
Propp teaches, further comprising removing the hand of the user from the device so that the device is left independently squeezing the skinfold of the user (Para. 28 “The locking mechanism 40 holds the working portions 16, 22 in the closed position so that the user may release the handle portions 14, 20 without the clamp coming open.”).
In regards to claim 14:
Propp does not appear to explicitly teach injecting medicine with the same hand. Gubich teaches, further comprising, injecting medicine into the skinfold using the same hand that was previously squeezing the device (Col 4:10-20 “ It is a further object of the invention to provide a skin puckering or gathering device that will allow the patient to provide his own injection using only one hand.(36) It is a still further object of the invention to provide a device of simple construction based on the spring-clip principle that allows a patient to conveniently and easily provide his own subcutaneous injections in any suitable or desired surface portion of the body that can be reached by one hand”. Fig. 4 as the injection site depicted is on the forearm it would necessarily require the clamp to be placed with and the injection to be done with the same hand as the hand attached to said forearm would not be capable of doing either in the that location).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the method taught by Propp to include performing an injection with the same hand as previously used to clamp as taught by Gubich. This would have been motivated by Gubich (Col 2:25-31 “Consequently, it is customary for diabetes patients, if physically capable, to learn to administer their own injections of insulin. The same is true of patients requiring a few other medicinal substances that are provided by injection.”, and Col 4:10-15 “It is a further object of the invention to provide a skin puckering or gathering device that will allow the patient to provide his own injection using only one hand.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783